                   Case 20-10314-BLS            Doc 2      Filed 02/12/20   Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
RENTPATH HOLDINGS, INC.,                                     :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
RENTPATH, LLC,                                               :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
CONSUMER SOURCE HOLDINGS LLC,                                :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
DISCOVER HOME NETWORK, LLC,                                  :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




RLF1 22899418V.1
                   Case 20-10314-BLS            Doc 2        Filed 02/12/20   Page 2 of 18




------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
EASY MEDIA, LLC,                                             :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT, INC.,                                            :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT MA, INC.,                                         :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT VA, INC.,                                         :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




                                                         2
RLF1 22899418V.1
                   Case 20-10314-BLS            Doc 2        Filed 02/12/20   Page 3 of 18




------------------------------------------------------------ x
In re                                                        :
                                                             :      Chapter 11
LIVE RESPONSE SOLUTIONS                                      :
HOLDINGS, LLC,                                               :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
                                                             :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
LIVE RESPONSE SOLUTIONS, LLC,                                :
                                                             :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
VIVA GROUP BROKERAGE, INC.,                                  :
                                                             :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :      Chapter 11
VIVA GROUP, LLC,                                             :
                                                             :
                                                             :      Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




                                                         3
RLF1 22899418V.1
                   Case 20-10314-BLS        Doc 2       Filed 02/12/20   Page 4 of 18




                       MOTION OF DEBTORS PURSUANT TO
                   FED R. BANKR. P. 1015(b) FOR ENTRY OF ORDER
              DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                   RentPath Holdings, Inc. and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), respectfully represent

as follows in support of this motion (the “Motion”):

                                              Background

                   1.     On the date hereof (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”). The Debtors are authorized to continue to operate their business and manage their

properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

No trustee, examiner, or statutory committee of creditors has been appointed in these chapter 11

cases.

                   2.     The Debtors commenced these chapter 11 cases on a prearranged basis with

the support of an ad hoc committee of crossholder first lien and second lien lenders holding

approximately 72% of prepetition first lien loans and approximately 45% of prepetition second

lien loans (the “Crossholder Ad Hoc Committee”), an ad hoc group of second lien lenders

holding approximately 39% of prepetition second lien loans (the “Second Lien Ad Hoc

Committee” and, together with the Crossholder Ad Hoc Committee, the “Consenting

Creditors”), and the Debtors’ prepetition equity sponsors (the “Consenting Sponsors”), which

own or control approximately 99% of the outstanding equity interests in RentPath Holdings, Inc.

(which directly or indirectly owns or controls one hundred percent (100%) of the prepetition equity

interests in the other Debtors). The Consenting Creditors and the Consenting Sponsors have

committed to effectuate a chapter 11 plan that contemplates the going concern sale of substantially

all of the Debtors’ assets (collectively, the “Acquired Assets”) pursuant to the terms set forth in

                                                    4
RLF1 22899418V.1
                   Case 20-10314-BLS     Doc 2       Filed 02/12/20   Page 5 of 18




that certain Restructuring Support Agreement, dated as of February 11, 2020 (the “RSA” and the

parties thereto, the “RSA Parties”).

                   3.   Prior to the Petition Date, the Debtors began a robust marketing and sale

process which resulted in the submission of two binding bids for the Acquired Assets. After

constructive dialogue and extensive negotiations, the Debtors are pleased to report that they have

entered into a stalking horse purchase agreement with CSGP Holdings, LLC, an affiliate of CoStar

Group, Inc., a commercial real estate information company (the “Stalking Horse Bid”). The

Stalking Horse Bid provides for the going concern sale of substantially all of the Debtors’ assets

for an aggregate purchase price equal to $587.5 million in cash, plus certain assumed liabilities.

In addition, pursuant to the RSA, the Crossholder Ad Hoc Committee has agreed to backstop the

Debtors’ sale process by submitting a binding credit bid of the outstanding prepetition first lien

claims in the amount of $492.6 million (the “Credit Bid”).

                   4.   The RSA provides for the postpetition continuation of the Debtors’

prepetition marketing of the Debtors’ assets to seek bids or proposals for potential transactions

that, if representing a higher or otherwise better value for the Debtors’ stakeholders than the

Stalking Horse Bid, will be pursued in lieu of the Stalking Horse Bid. The Credit Bid will serve

as a back-up bid in the Debtors’ postpetition sale process, while the Debtors pursue the Stalking

Horse Bid or any other higher or otherwise better bid. Consistent with their obligations under the

Restructuring Support Agreement, the Debtors are seeking to emerge from chapter 11 on an

expedited basis.

                   5.   Contemporaneously herewith, the Debtors are seeking approximately $74.1

million of debtor-in-possession financing to support the Debtors’ operations throughout the

pendency of these chapter 11 cases.



                                                 5
RLF1 22899418V.1
                   Case 20-10314-BLS      Doc 2       Filed 02/12/20   Page 6 of 18




                   6.    Information regarding the Debtors’ business and capital structure and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Richard Martin in Support of Debtors’ Chapter 11 Petitions and First Day Relief,

sworn to on the date hereof (the “Martin Declaration”), which has been filed with the Court

contemporaneously herewith and is incorporated by reference herein.

                                            Jurisdiction

                   7.    The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408

and 1409.

                   8.    Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments consistent with Article III of the United States Constitution.

                                         Relief Requested

                   9.    By this Motion, pursuant to Rule 1015(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 1015-1, the Debtors request

entry of an order directing consolidation of their chapter 11 cases for procedural purposes only.

                   10.   A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).




                                                  6
RLF1 22899418V.1
                   Case 20-10314-BLS           Doc 2        Filed 02/12/20    Page 7 of 18




                                         Basis for Relief Requested

                   11.     Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f . . . two or

more petitions are pending in the same court by or against . . . a debtor and an affiliate, the court

may order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). Under section 101(2)

of the Bankruptcy Code, the term “affiliate” means:

                   (A) [an] entity that directly or indirectly owns, controls, or holds
                   with power to vote, 20 percent or more of the outstanding voting
                   securities of the debtor, other than an entity that holds such
                   securities—

                            (i) in a fiduciary or agency capacity without sole
                            discretionary power to vote such securities; or

                            (ii) solely to secure a debt, if such entity has not in
                            fact exercised such power to vote;

                   (B) [a] corporation 20 percent or more of whose outstanding voting
                   securities are directly or indirectly owned, controlled, or held with
                   power to vote, by the debtor, or by an entity that directly or
                   indirectly owns, controls, or holds with power to vote, 20 percent
                   or more of the outstanding voting securities of the debtor, other than
                   an entity that holds such securities—

                         (i) in a fiduciary or agency capacity without sole
                             discretionary power to vote such securities; or

                         (ii) solely to secure a debt, if such entity has not in fact
                              exercised such power to vote . . . .

11 U.S.C. § 101(2). The Debtors are affiliates of one another because RentPath Holdings, Inc.

owns, either directly or indirectly, 100% of the outstanding equity interests in each of the other

Debtors. Accordingly, this Court is authorized to jointly administer these cases for procedural

purposes.

                   12.     In addition, Local Rule 1015–1 provides, in relevant part, as follows:

                   An order of joint administration may be entered, without notice and an
                   opportunity for hearing, upon the filing of a motion for joint administration
                   . . . supported by an affidavit, declaration or verification, which establishes


                                                        7
RLF1 22899418V.1
                   Case 20-10314-BLS        Doc 2       Filed 02/12/20   Page 8 of 18




                   that the joint administration of two or more cases pending in this Court
                   under title 11 is warranted and will ease the administrative burden for the
                   Court and the parties.

Del. Bankr. L.R. 1015-1. Pursuant to Local Rule 1015-1, the Debtors have filed the Martin

Declaration contemporaneously herewith. As set forth in the Martin Declaration, the joint

administration of the Debtors’ respective estates is warranted and will ease the administrative

burden for the Court and parties in interest.

                   13.    Joint administration of these cases will save the Debtors and their estates

substantial time and expense because it will remove the need to prepare, replicate, file, and serve

duplicative notices, applications, and orders. Further, joint administration will relieve the Court

of entering duplicative orders and maintaining duplicative files and dockets. The United States

Trustee for the District of Delaware and other parties in interest will similarly benefit from joint

administration of these chapter 11 cases, sparing them the time and effort of reviewing duplicative

pleadings and papers.

                   14.    Joint administration will not adversely affect creditors’ rights because this

Motion requests only the administrative consolidation of the estates for procedural purposes and

does not seek substantive consolidation. As such, each creditor will continue to hold its claim

against a particular Debtor’s estate after this Motion is approved.




                            [Remainder of this page intentionally left blank]




                                                    8
RLF1 22899418V.1
                   Case 20-10314-BLS             Doc 2        Filed 02/12/20       Page 9 of 18




                   15.     The Debtors respectfully request that these cases be administered under the

following caption:

                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :        Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :        Case No. 20– ________ (              )
                                                             :
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
------------------------------------------------------------ x

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
     Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
     Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
     Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
     and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
     Atlanta, Georgia 30326.

                   16.     The Debtors also request that the following notation be entered on the

docket in each Debtor’s chapter 11 case (other than the chapter 11 case of RentPath Holdings, Inc.)

to reflect the joint administration of these cases:

                   An order has been entered in this case directing the procedural
                   consolidation and joint administration of the chapter 11 cases of
                   RentPath Holdings, Inc., et al. The docket in Case No. 20-____(
                   ) should be consulted for all matters affecting this case.

                   17.     The relief requested herein is necessary, appropriate, and in the best

interests of the Debtors, their estates, and all other parties in interest in these cases. Accordingly,

the Court should authorize the relief requested.

                                                       Notice

                   18.     Notice of this Motion will be provided to (a) the Office of the United States

Trustee for the District of Delaware (Attn: Benjamin Hackman, Esq.); (b) the holders of the thirty



                                                          9
RLF1 22899418V.1
                   Case 20-10314-BLS      Doc 2    Filed 02/12/20     Page 10 of 18




(30) largest unsecured claims against the Debtors on a consolidated basis; (c) the Internal Revenue

Service; (d) the United States Attorney’s Office for the District of Delaware; (e) Milbank LLP, 55

Hudson Yards, New York, New York 10001 (Attn: Evan Fleck, Esq. and Nelly Almeida, Esq.)

and Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market Street, Wilmington, DE 19801 (Attn:

Robert Dehney, Esq. and Joseph Barsalona II, Esq.), as counsel to the Crossholder Ad Hoc

Committee; (f) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, New York

10036 (Attn: Philip Dublin, Esq.), as counsel to the Second Lien Ad Hoc Committee; (g) Paul

Hastings LLP, 200 Park Avenue, New York, New York 10166 (Attn: Michael Baker, Esq. and

Shekhar Kumar, Esq.), as counsel to the DIP Agent and First Lien Agent; (h) Pryor Cashman LLP,

7 Times Square, New York, New York 10036 (Attn: Seth Lieberman, Esq.), as counsel to the

successor Second Lien Agent; and (i) Vinson & Elkins LLP, 1114 Avenue of the Americas, 32nd

Floor, New York, New York 10036 (Attn: David Meyer, Esq.), as counsel to the Consenting

Sponsors (collectively, the “Notice Parties”). Notice of this Motion and any order entered hereon

will be served in accordance with Local Rule 9013-1(m).

                   19.   The Debtors respectfully submit that no further notice is required. No

previous request for the relief sought herein has been made by the Debtors to this or any other

Court.



                           [Remainder of this page intentionally left blank]




                                                  10
RLF1 22899418V.1
                   Case 20-10314-BLS   Doc 2    Filed 02/12/20     Page 11 of 18




                   WHEREFORE the Debtors respectfully request entry of the Proposed Order

granting the relief requested herein and such other and further relief as the Court may deem just

and appropriate.

Dated: February 12, 2020
       Wilmington, Delaware

                                     /s/ Zachary I. Shapiro
                                     RICHARDS, LAYTON & FINGER, P.A.
                                     Daniel J. DeFranceschi (No. 2732)
                                     Zachary I. Shapiro (No. 5103)
                                     One Rodney Square
                                     920 N. King Street
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 651-7700
                                     Facsimile: (302) 651-7701

                                     -and-

                                     WEIL, GOTSHAL & MANGES LLP
                                     Ray C. Schrock, P.C. (pro hac vice pending)
                                     David N. Griffiths (pro hac vice pending)
                                     Andriana Georgallas (pro hac vice pending)
                                     767 Fifth Avenue
                                     New York, New York 10153
                                     Telephone: (212) 310-8000
                                     Facsimile: (212) 310-8007

                                     Proposed Attorneys for Debtors
                                     and Debtors in Possession




                                               11
RLF1 22899418V.1
                   Case 20-10314-BLS   Doc 2   Filed 02/12/20   Page 12 of 18




                                         Exhibit A

                                       Proposed Order




RLF1 22899418V.1
                   Case 20-10314-BLS           Doc 2      Filed 02/12/20   Page 13 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
RENTPATH HOLDINGS, INC.,                                     :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
RENTPATH, LLC,                                               :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
CONSUMER SOURCE HOLDINGS LLC,                                :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
DISCOVER HOME NETWORK, LLC,                                  :
                                                             :    Case No. 20-[_____] (___)
                                                             :
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




RLF1 22899418V.1
                   Case 20-10314-BLS           Doc 2      Filed 02/12/20   Page 14 of 18




------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
EASY MEDIA, LLC,                                             :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT, INC.,                                            :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT MA, INC.,                                         :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
ELECTRONIC LEAD                                              :
MANAGEMENT VA, INC.,                                         :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




                                                         2
RLF1 22899418V.1
                   Case 20-10314-BLS           Doc 2      Filed 02/12/20   Page 15 of 18




------------------------------------------------------------ x
In re                                                        :
                                                             :    Chapter 11
LIVE RESPONSE SOLUTIONS                                      :
HOLDINGS, LLC,                                               :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
                                                             :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
LIVE RESPONSE SOLUTIONS, LLC,                                :
                                                             :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
VIVA GROUP BROKERAGE, INC.,                                  :
                                                             :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
                                                             :
In re                                                        :
                                                             :    Chapter 11
VIVA GROUP, LLC,                                             :
                                                             :
                                                             :    Case No. 20-[_____] (___)
                  Debtor.                                    :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x




                                                         3
RLF1 22899418V.1
                   Case 20-10314-BLS           Doc 2      Filed 02/12/20        Page 16 of 18




                   ORDER PURSUANT TO FED R. BANKR. P. 1015(b)
              DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                   Upon the motion, dated February 12, 2020 (the “Motion”)1 of RentPath Holdings,

Inc. and its affiliated debtors in the above-captioned chapter 11 cases, as debtors and debtors in

possession (collectively, the “Debtors”), for entry of an order pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1 directing joint administration of their chapter 11 cases, all as more

fully set forth in the Motion; and this Court having jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and consideration of the Motion and the requested relief being a core proceeding pursuant

to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409; and due and proper notice of the Motion having been provided to the Notice Parties;

and such notice having been adequate and appropriate under the circumstances, and it appearing

that no other or further notice need be provided; and this Court having reviewed the Motion and

the Martin Declaration; and all objections, if any, to the Motion having been withdrawn, resolved,

or overruled; and this Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and it appearing that the relief requested

in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties in

interest; and upon all of the proceedings had before this Court and after due deliberation and

sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT:

                   1.     The Motion is granted to the extent set forth herein.



1
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
     Motion.



                                                         4
RLF1 22899418V.1
                   Case 20-10314-BLS            Doc 2      Filed 02/12/20         Page 17 of 18




                   2.      The above-captioned chapter 11 cases are consolidated for procedural

purposes only and shall be jointly administered by the Court under Case No. 20-_____ ( ).

                   3.      Nothing contained in this Order shall be deemed or construed as directing

or otherwise affecting the substantive consolidation of any of the above-captioned cases, the

Debtors, or the Debtors’ estates.

                   4.      The caption of the jointly administered cases should read as follows:

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re                                                        :        Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :        Case No. 20– ________ (              )
                                                             :
                                                             :
                  Debtors. 1                                 :        (Jointly Administered)
------------------------------------------------------------ x

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
     Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
     Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
     Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
     and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
     Atlanta, Georgia 30326.

                   5.      A docket entry shall be made in each of the above-captioned cases (other

than in the chapter 11 case of RentPath Holdings, Inc.) substantially as follows:

                   An order has been entered in this case directing the procedural
                   consolidation and joint administration of the chapter 11 cases of
                   RentPath Holdings, Inc., et al. The docket in Case No. 20-____(
                   ) should be consulted for all matters affecting this case.

                   6.      The Debtors are authorized to take all actions necessary or appropriate to

carry out the relief granted in this Order.




                                                          5
RLF1 22899418V.1
                   Case 20-10314-BLS      Doc 2     Filed 02/12/20     Page 18 of 18




                   7.    This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, or enforcement of this Order.


Dated:                           , 2020
         Wilmington, Delaware

                                                UNITED STATES BANKRUPTCY JUDGE




                                                   6
RLF1 22899418V.1
